On Motion for Rehearing,
In deference to the respectful requests of counsel that we pass upon the constitutionality of articles 2922h and 29223 and their allied articles, we undertake to say that we do not understand the present record to present the questions requested. We think it sufficient to say that, should our judgment sustaining the order of consolidation be upheld and the consolidated district should then undertake to proceed in any unauthorized way, full opportunity and remedy will then be available.
We think it unnecessary to discuss other questions presented in the motion, and it is accordingly overruled.